Exhibit 10.1



FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
November 25, 2020, and is made by and among First Western Financial, Inc., a
Colorado corporation  (the “Company”), and the several purchasers of the
Subordinated Notes (as defined herein) identified on the signature pages hereto
(each a “Purchaser” and collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $10,000,000 in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein);

WHEREAS, the Company has engaged Keefe, Bruyette & Woods, Inc. as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes;

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) or a QIB (as defined herein);

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D; and

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes:

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

1.DEFINITIONS.
1.1Defined Terms.  The following capitalized terms used in this Agreement have
the meanings defined or referenced below.  Certain other capitalized terms used
only in specific sections of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.



--------------------------------------------------------------------------------

“Bank” means First Western Trust Bank, a Colorado state chartered bank and
wholly owned subsidiary of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Colorado are permitted or required by
any applicable law or executive order to close.

“Bylaws” means the Amended and Restated Bylaws of the Company.

“Charter” means the Amended and Restated Articles of Incorporation of the
Company.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means November 25, 2020.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

“Company Covered Person” has the meaning set forth in Section 4.2.4.

“Company’s Reports” means (i) the audited financial statements of the Company
for the fiscal year ended December 31, 2019; (ii) the unaudited financial
statements of the Company for the periods ended March 31, 2020, June 30, 2020
and September 30, 2020; and (iii) the Company’s reports for the year ended
December 31, 2019 and the periods ended March 31, 2020, June 30, 2020 and
September 30, 2020 as filed with the FRB as required by regulations of the FRB.

“Disbursement” has the meaning set forth in Section 3.1.

“Disqualification Event” has the meaning set forth in Section 4.2.4.

“DTC” means The Depository Trust Company.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Global Note” has the meaning set forth in Section 3.1.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, court, commission, board,
regulatory authority or agency (including, without limitation, each applicable
Regulatory Agency) with jurisdiction over the Company or a Subsidiary.

2

--------------------------------------------------------------------------------

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and regulations.

“Indebtedness” means:  (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations for indebtedness secured by any lien in
property owned by the Company or any Subsidiary whether or not such obligations
shall have been assumed; provided, however, Indebtedness shall not include
deposits or other indebtedness created, incurred or maintained in the ordinary
course of the Company’s or the Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by the Company or the Bank
or any other Subsidiary and repurchase arrangements) and consistent with
customary banking practices and applicable laws and regulations.

“Investor Presentation” means that certain investor presentation furnished on
Form 8-K with the Securities and Exchange Commission on November 10, 2020.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person and
its Subsidiaries taken as a whole, or (ii) would materially impair the ability
of such Person to perform its respective obligations under any of the
Transaction Documents, or otherwise materially impede the consummation of the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not be deemed to include the impact of (1) changes in banking and
similar laws, rules or regulations of general applicability or interpretations
thereof by Governmental Agencies, (2) changes in GAAP or regulatory accounting
requirements applicable to financial institutions and their holding companies
generally, (3) changes after the date of this Agreement in general economic or
capital market conditions affecting financial institutions or their market
prices generally and not specifically related to the Company, the Bank or the
Purchasers, (4) direct effects of compliance with this Agreement on the
operating performance of the Company, the Bank or the Purchasers, including
expenses incurred by the Company, the Bank or the Purchasers in consummating the
transactions contemplated by this Agreement,

3

--------------------------------------------------------------------------------

or (5) the effects of any action or omission taken by the Company with the prior
written consent of the Purchasers, and vice versa, or as otherwise contemplated
by this Agreement and the Subordinated Notes.

“Maturity Date” means December 1, 2030.

“Paying Agency Agreement” means the Paying Agency and Registrar Agreement, dated
as of November 25, 2020, between the Company and UMB Bank N.A., as paying agent
and registrar.

“Paying Agent” means UMB Bank N.A., as paying agent and registrar under the
Paying Agency Agreement, or any successor in accordance with the applicable
provisions of the Paying Agency Agreement.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

“Securities Act” has the meaning set forth in the Recitals.

“Significant Subsidiary” has the meaning given in Rule 1-02 of Regulation S-X
under the Exchange Act.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” or “Subsidiaries” means with respect to any Person, any corporation
or entity in which a majority of the outstanding Equity Interest is directly or
indirectly owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

4

--------------------------------------------------------------------------------

1.2Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement, Subordinated Notes, or
the Paying Agency Agreement shall be deemed to be to such documents as amended,
modified or restated from time to time.  With respect to any reference in this
Agreement to any defined term, (i) if such defined term refers to a Person, then
it shall also mean all heirs, legal representatives and permitted successors and
assigns of such Person, and (ii) if such defined term refers to a document,
instrument or agreement, then it shall also include any amendment, replacement,
extension or other modification thereof.
1.3Exhibits Incorporated.  All Exhibits attached hereto are hereby incorporated
into this Agreement.
2.SUBORDINATED DEBT.
2.1Certain Terms.  Subject to the terms and conditions herein contained, the
Company hereby agrees to issue and sell to the Purchasers, severally and not
jointly, Subordinated Notes in an aggregate principal amount equal to the
aggregate of the Subordinated Note Amounts.  The Purchasers, severally and not
jointly, each agree to purchase the Subordinated Notes from the Company on the
Closing Date in accordance with the terms of, and subject to the conditions and
provisions set forth in, this Agreement and the Subordinated Notes.  The
Subordinated Note Amounts shall be disbursed in accordance with Section 3.1.
2.2The Closing.  The closing of the sale and purchase of the Subordinated Notes
(the “Closing”) shall occur remotely via the electronic or other exchange of
documents and signature pages, on the Closing Date, or at such other place or
time or on such other date as the parties hereto may agree.  
2.3Right of Offset.  Each Purchaser hereby expressly waives any right of offset
it may have against the Company or any of its Subsidiaries.
2.4Use of Proceeds.  The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including, without
limitation, the repayment of existing indebtedness.
3.DISBURSEMENT.
3.1Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and any other
related documents in form and substance reasonably satisfactory to the
Purchasers, each Purchaser shall disburse to the Company in immediately
available funds the Subordinated Note Amount set forth on each Purchaser’s
respective signature page hereto in exchange for an electronic securities
entitlement through the facilities of DTC in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”). The Company will deliver to the
Paying Agent a global certificate representing the Subordinated Notes (the
“Global Note”) registered in the name of Cede & Co., as nominee for DTC.
3.2Conditions Precedent to Disbursement.  
3.2.1Conditions to the Purchasers’ Obligation.  The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by such
Purchaser at Closing and

5

--------------------------------------------------------------------------------

to effect the Disbursement is subject to delivery by or at the direction of the
Company to such Purchaser (or, with respect to the Paying Agency Agreement, the
Paying Agent) each of the following (or written waiver by such Purchaser prior
to the Closing of such delivery):
3.2.1.1Transaction Documents.  This Agreement, the Paying Agency Agreement, and
the Global Note (collectively, the “Transaction Documents”), each duly
authorized and executed by the Company.
3.2.1.2Authority Documents.
(a)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the Charter of the Company;
(b)A certificate of fact of good standing of the Company issued by the Secretary
of State of the State of Colorado;
(c)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the Bylaws of the Company;
(d)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the resolutions of the Board of Directors of the Company, and any committee
thereof, authorizing the execution, delivery and performance of the Transaction
Documents;
(e)An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and
(f)The opinion of Norton Rose Fulbright US LLP, counsel to the Company, dated as
of the Closing Date, substantially in the form set forth at Exhibit B attached
hereto addressed to the Purchasers and Placement Agent.
3.2.1.3Other Documents.  Such other certificates, schedules, resolutions, notes
and/or other documents which are provided for hereunder or as a Purchaser may
reasonably request.
3.2.2Conditions to the Company’s Obligation.  With respect to a given Purchaser,
the obligation of the Company to consummate the sale of the Subordinated Notes
and to effect the Closing is subject to delivery by or at the direction of such
Purchaser to the Company of this Agreement, duly authorized and executed by such
Purchaser.
4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser as follows:

4.1Organization and Authority.
4.1.1Organization Matters of the Company and Its Subsidiaries.
4.1.1.1The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the State of Colorado and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to

6

--------------------------------------------------------------------------------

transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect.  The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended.
4.1.1.2The Bank is the only Significant Subsidiary of the Company.  The Bank has
been duly chartered and is validly existing as a Colorado state chartered bank
and has all requisite corporate power and authority to own, lease and operate
its properties and to conduct its business and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect.  All of
the issued and outstanding shares of capital stock or other equity interests in
each Significant Subsidiary of the Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by the Company, directly
or through Subsidiaries of the Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim; none of the outstanding shares of
capital stock of, or other equity interests in, any Significant Subsidiary of
the Company were issued in violation of the preemptive or similar rights of any
security holder of such Significant Subsidiary of the Company or any other
entity.
4.1.1.3The deposit accounts of the Bank are insured by the FDIC up to applicable
limits.  The Bank has not received any written notice or other information
indicating that the Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to materially and adversely affect the status of the Bank as an
FDIC-insured institution.
4.1.2Capital Stock and Related Matters.  The Charter of the Company authorizes
the Company to issue 90,000,000 shares of common stock, no par value, and
10,000,000 shares of preferred stock, no par value.  As of October 30, 2020,
there were 7,951,749 shares of the Company’s common stock issued and outstanding
and no shares of the Company’s preferred stock were issued and outstanding.  All
of the outstanding capital stock of the Company has been duly authorized and
validly issued and is fully paid and non-assessable.  Except pursuant to the
Company’s equity incentive plans duly adopted by the Company’s Board of
Directors, there are, as of the date hereof, no outstanding options, rights,
warrants or other agreements or instruments obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of the Company or obligating the Company to grant, extend or
enter into any such agreement or commitment to any Person other than the
Company.
4.2No Impediment to Transactions.
4.2.1Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount, the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.  
4.2.2Agreement.  This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

7

--------------------------------------------------------------------------------

4.2.3Subordinated Notes.  The Subordinated Notes have been duly authorized by
the Company and when executed, issued, delivered by the Company to the
Purchasers and paid for by the Purchasers in accordance with the terms of this
Agreement, will constitute legal, valid and binding obligations of the Company
and enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.
4.2.4Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  To the Company’s
knowledge, no Company Covered Person is subject to a Disqualification Event.
 The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e).
4.2.5No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents by the Company nor compliance by the Company with their
respective terms and conditions will (whether with or without the giving of
notice or lapse of time or both) (i) violate, conflict with or result in a
breach of, or constitute a default under:  (1) the Charter or Bylaws of the
Company; (2) any of the terms, obligations, covenants, conditions or provisions
of any corporate restriction or of any contract, agreement, indenture, mortgage,
deed of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which the Company or Bank, as applicable, is now a party or by
which it or any of its properties may be bound; (3) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency applicable to the Company or the Bank; or (4) any statute,
rule or regulation applicable to the Company, except, in the case of items (2),
(3) or (4), for such violations, conflicts, breaches or defaults that would not,
singularly or in the aggregate, result in a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole, or (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
material property or asset of the Company.  Neither the Company nor the Bank is
in default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other agreement or
instrument to which the Company or the Bank, as applicable, is a party or by
which the Company or the Bank, as applicable, or any of its properties may be
bound, except, in each case, for defaults that would not, singularly or in the
aggregate, result in a Material Adverse Effect on the Company.
4.2.6Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.
4.3Possession of Licenses and Permits.  The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate,

8

--------------------------------------------------------------------------------

have a Material Adverse Effect on the Company.  The Company and each Subsidiary
of the Company is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure to so comply would not,
individually or in the aggregate, have a Material Adverse Effect on the Company.
 All of the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not have a Material
Adverse Effect on the Company.  Neither the Company nor any Subsidiary of the
Company has received any written notice of proceedings relating to the
revocation or modification of any such Governmental Licenses.
4.4Financial Condition.
4.4.1Company Financial Statements.  The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.  The books and records of
the Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
 The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due) required to be reflected on or reserved against in a balance sheet prepared
in accordance with GAAP, except for those liabilities that are reflected or
reserved against on the consolidated balance sheet of the Company contained in
the Company’s Reports for the Company’s most recently completed quarterly or
annual fiscal period, as applicable, and for liabilities incurred in the
ordinary course of business consistent with past practice or in connection with
this Agreement and the transactions contemplated hereby.
4.4.2Absence of Default.  Since the end of the Company’s last fiscal year ended
December 31, 2019, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company.  The Company is not in default under any Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which could reasonably be expected
to result in a Material Adverse Effect on the Company.
4.4.3Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
4.4.4Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance

9

--------------------------------------------------------------------------------

sheet), subject to no encumbrances, liens, mortgages, security interests or
pledges, except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually or in the aggregate, result in
a Material Adverse Effect.
4.5No Material Adverse Effect.  Since the end of the Company’s last fiscal year
ended December 31, 2019, there has been no Material Adverse Effect on the
Company or the Bank.
4.6Legal Matters.
4.6.1Compliance with Law.  The Company and each of its Subsidiaries (i) has
complied with, and (ii) to the Company’s knowledge, is not under investigation
with respect to, and has not been threatened to be charged with or given any
written notice of any material violation of, any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole.  The
Company and each of its Subsidiaries is in compliance with, and at all times
since December 31, 2017 has been in compliance with its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply would not result, individually or in the
aggregate, in a Material Adverse Effect.  At no time during the two years prior
to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.
4.6.2Regulatory Enforcement Actions.  The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply would not have a Material Adverse
Effect.  None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries
nor any of their officers or directors is now operating under any restrictions,
written agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge any such restrictions threatened, or any agreements,
memoranda or commitments being sought by any Governmental Agency.  To the
Company’s knowledge, no legal or regulatory violations previously identified by,
or penalties or other remedial action previously imposed by, any Governmental
Agency remains unresolved.
4.6.3Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity before or by
any Governmental Agency, that would reasonably be expected to have a Material
Adverse Effect on the Company and any of its Subsidiaries, taken as a whole, or
materially and adversely affect the issuance or payment of the Subordinated
Notes; and neither the Company nor any of its Subsidiaries is a party to or
named as subject to the provisions of any order, writ, injunction, or decree of,
or any written agreement with, any court, commission, board or agency, domestic
or foreign, that either separately or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect on the Company and any of its
Subsidiaries, taken as a whole.
4.6.4Environmental.  Except as would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) no Property is or, to
the Company’s knowledge, has

10

--------------------------------------------------------------------------------

been a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities, and (ii) there are no claims or actions pending or,
to the Company’s knowledge, threatened against the Company or any of its
Subsidiaries by any Governmental Agency or by any other Person relating to any
Hazardous Materials or pursuant to any Hazardous Materials Law.
4.6.5Brokerage Commissions.  Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6Investment Company Act.  Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.7No Misstatement.  None of the representations or warranties made by the
Company in this Agreement, the Investor Presentation or in any certificate
delivered to the Purchasers by or on behalf of the Company pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances when made or furnished to the Purchasers, as of
the date of this Agreement.
4.8Internal Accounting Controls.  The Company and the Bank have established and
maintain a system of internal control over financial reporting that pertains to
the maintenance of records that accurately and fairly reflect the transactions
and dispositions of the Company’s assets (on a consolidated basis), provides
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that the
Company’s and the Bank’s receipts and expenditures and receipts and expenditures
of each of the Company’s other Subsidiaries are being made only in accordance
with authorizations of the Company management and Board of Directors, and
provides reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect.  Such internal
control over financial reporting is effective to provide reasonable assurance
regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP.  Since the conclusion of the Company’s last completed
fiscal year there has not been and there currently is not, to the knowledge of
the Company, (i) any significant deficiency or material weakness in the design
or operation of its internal control over financial reporting which is
reasonably likely to adversely affect its ability to record, process, summarize
and report financial information, or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s or the Bank’s internal control over financial reporting.  The Company
(A) has implemented and maintains disclosure controls and procedures reasonably
designed and maintained to ensure that material information relating to the
Company is made known to the Chief Executive Officer and the Chief Financial
Officer of the Company by others within the Company and (B) has disclosed, based
on its most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Company’s Board of Directors any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which are reasonably likely to
adversely affect the Company’s internal controls over financial reporting and of
which the Company has knowledge.  Such disclosure controls and procedures are
effective for the purposes for which they were established.
4.9Tax Matters.  The Company, the Bank and each other Subsidiary of the Company
have (i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports

11

--------------------------------------------------------------------------------

that are required to be filed by them prior to the date hereof, or requests for
extensions to file such returns have been timely filed, and all such tax returns
were true, correct and complete in all material respects, and (ii) paid all
material taxes required to be paid by it and any other material assessment, fine
or penalty levied against it other than taxes (x) currently payable without
penalty or interest, or (y) being contested in good faith by appropriate
proceedings.
4.10Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification are true and correct in all material respects (i) as of the
Closing Date and (ii) as otherwise specifically provided herein.  The
representations and warranties of Company set forth in this Agreement that
contain a “Material Adverse Effect” qualification or any other express
materiality or similar qualification are true and correct (a) as of the Closing
Date and (b) as otherwise specifically provided herein.  
5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with each Purchaser as follows:

5.1Compliance with Transaction Documents.  The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations of the Company under the Transaction Documents.
5.2Affiliate Transactions.  The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
5.3Compliance with Laws.
5.3.1Generally.  The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.
5.3.2Regulated Activities.  The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company or the Bank, or (ii) make any loan or
advance secured by the capital stock of another bank or depository institution,
or acquire the capital stock, assets or obligations of or any interest in
another bank or depository institution, in each case other than in accordance
with applicable laws and regulations and safe and sound banking practices.
5.3.3Taxes.  The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all material taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any other of
its Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its

12

--------------------------------------------------------------------------------

Subsidiaries.  Notwithstanding the foregoing, none of the Company, the Bank or
any other of its Subsidiaries shall be required to pay any such tax, assessment,
charge or claim, so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and appropriate reserves therefor shall be
maintained on the books of the Company, the Bank or such other Subsidiary, as
the case may be.
5.3.4Corporate Existence.  The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and its and their rights and franchises, and comply in all
material respects with all related laws applicable to the Company, the Bank or
the other Subsidiaries; provided, however, that the Company may consummate the
transactions described in Section 8(b) of the Subordinated Notes in accordance
with the provisions of that section.
5.3.5Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will promptly
notify the Noteholders (as defined in the Subordinated Notes), and thereafter,
if requested by the Company, the Company and the Noteholders (as defined in the
Subordinated Notes) will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to be eligible
to qualify as Tier 2 Capital; provided, however, that nothing contained in this
Agreement shall limit the Company’s right to redeem the Subordinated Notes upon
the occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.
5.4Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.
5.5Bloomberg. The Company shall use commercially reasonable efforts to cause the
Subordinated Notes to be quoted on Bloomberg.
5.6Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
5.7Redemption.  Any redemption made pursuant to the terms of the Subordinated
Note shall be made on a pro rata basis, and, for purposes of a redemption
processed through DTC, in accordance with its rules and procedures, as a “Pro
Rata Pass-Through Distribution of Principal.”
6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:

6.1Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

13

--------------------------------------------------------------------------------

6.2Authorization and Execution.  The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
6.3No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5Institutional Accredited Investor.  It is and will be on the Closing Date (i)
an institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets, or (ii)
a QIB.
6.6Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes is a speculative investment that involves
substantial risk, including risks related to the Company’s business, operating
results, financial condition and cash flows, which risks it has carefully
considered in connection with making an investment in the Subordinated Notes.
 It has the ability to bear the economic risk of the prospective investment in
the Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.
6.8Information.  It acknowledges that  (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular, private placement memorandum or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) it has
conducted its own examination of the Company and the terms of the Subordinated
Notes to the extent it deems necessary to make its decision to invest in the
Subordinated Notes; (iii) it has availed itself of publicly available financial
and other information concerning the Company to the extent it deems necessary to
make its decision to purchase the Subordinated Notes (including meeting with
representatives of the Company); and (iv) it has not received nor relied on any
form of general solicitation or general advertising (within the meaning of
Regulation D) from the Company in connection with the offer and sale of the
Subordinated Notes.  It has reviewed the information set forth in the Company’s
Reports, the exhibits and schedules thereto and hereto

14

--------------------------------------------------------------------------------

and any information furnished or made available to the Purchaser in connection
with the transactions contemplated by this Agreement.
6.9Access to Information.  It acknowledges that it and its advisors have been
(i) given the opportunity to review the information, documents and materials
contained in the virtual data room prepared for purposes of the offering of the
Subordinated Notes, (ii) furnished with all materials relating to the business,
finances and operations of the Company that have been requested by it or its
advisors and have been provided access to and reviewed the information contained
therein, and (iii) given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of the Company concerning terms and
conditions of the transactions contemplated by this Agreement in order to make
an informed and voluntary decision to enter into this Agreement.
6.10Investment Decision.  It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.
6.11Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are characterized as “restricted
securities” under the Securities Act and are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only in compliance with the registration
requirements of federal and state securities laws or if exemptions from the
Securities Act and applicable state securities laws are available to it.  It is
not subscribing for the Subordinated Notes as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting.  It further acknowledges and agrees that
all certificates or other instruments representing the Subordinated Notes will
bear the restrictive legend set forth in the form of Subordinated Note.  It
further acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement.  Neither the Placement Agent nor the Company have or
has made or are or is making any representation, warranty or covenant, express
or implied, as to the availability of any exemption from registration under the
Securities Act or any applicable state securities laws for the resale, pledge or
other transfer of the Subordinated Notes, or that the Subordinated Notes
purchased by it will ever be able to be lawfully resold, pledged or otherwise
transferred.
6.12Placement Agent.  It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

15

--------------------------------------------------------------------------------

6.13Tier 2 Capital.  If the Company provides notice as contemplated in Section
5.3.5 of the occurrence of the event contemplated in such section, thereafter
the Company and the Purchasers will work together in good faith to execute and
deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to be
eligible to qualify as Tier 2 Capital; provided, however, that nothing contained
in this Agreement shall limit the Company’s right to redeem the Subordinated
Notes upon the occurrence of a Tier 2 Capital Event as described in the
Subordinated Notes.
6.14Not Savings Accounts, etc.  It acknowledges and agrees that the Subordinated
Notes are not savings accounts or deposits of the Bank and are not insured or
guaranteed by the FDIC or any Governmental Agency, and that no Governmental
Agency has passed upon or will pass upon the offer or sale of the Subordinated
Notes or has made or will make any finding or determination as to the fairness
of this investment.
6.15Accuracy of Representations.  It understands that each of the Placement
Agent and the Company are relying and will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement.
6.16Representations and Warranties Generally.  The representations and
warranties of such Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of such Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
such Purchaser to the Company as to the matters set forth therein.
7.MISCELLANEOUS.
7.1Prohibition on Assignment by the Company.  Except as described in Section
8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note).  
7.2Time of the Essence.  Time is of the essence for this Agreement.
7.3Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by the parties hereto.  Failure on the part of the Purchasers to complain
of any acts or failure to act or to declare an Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by the Purchasers
of their rights hereunder or impair any rights, powers or remedies on account of
any breach or default by the Company.
7.4Required Waiver Disclosure.  Appendix A hereto sets forth certain disclosures
relating to the Placement Agent that the Company is required to provide to the
Purchasers.
7.5Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
 Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular Persons or situations, the remainder of this Agreement, and the
application of such

16

--------------------------------------------------------------------------------

provision to Persons or situations other than those to which it shall have been
held invalid or unenforceable, shall not be affected thereby, but shall continue
valid and enforceable to the fullest extent permitted by law.
7.6Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next Business Day delivery, addressed:

if to the Company:

First Western Financial, Inc.

1900 16th Street, Suite 1200

Denver, Colorado 80202

Attention: Julie Courkamp

Telephone: (303) 531-8132

Email: Julie.Courkamp@myfw.com



with a copy to:

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Michael G. Keeley

Telephone: (214) 855-3906

Email: mike.keeley@nortonrosefulbright.com



if to the Purchasers:

To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mail as aforesaid or, if
sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next Business Day delivery was requested).

7.7Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that (i) unless a Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company, and (ii) unless such
assignment complies with the Assignment Form attached to the Subordinated Notes,
no assignment made by a Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser.  The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase but shall include a purchaser of any of the
Subordinated Notes pursuant to an assignment complying with the Assignment Form
attached to the Subordinated Notes.
7.8No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.9Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

17

--------------------------------------------------------------------------------

7.10Entire Agreement.  This Agreement and the Subordinated Notes, along with any
exhibits hereto and thereto, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto.  No party, in entering into this Agreement, has relied upon
any representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.
7.11Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
7.12No Third Party Beneficiary.  This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
7.13Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
7.14Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions.
 This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
7.15Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
7.16Waiver of Right to Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE
PARTIES

18

--------------------------------------------------------------------------------

FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES
AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND
(III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS
IF FULLY INCORPORATED THEREIN.
7.17Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated by this Agreement.
7.18Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the Closing for a period of one year after the date
hereof.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative, other than those which by their terms are to be performed in
whole or in part prior to or on the Closing Date, which shall terminate as of
the Closing Date.



[Signature Pages Follow]





19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first above written.

COMPANY:

FIRST WESTERN FINANCIAL, INC.



By:

Name:

Title:









[Company Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be executed by
its duly authorized representative as of the date first above written.

PURCHASER:

[INSERT PURCHASER’S NAME]



By:

Name:

[●]

Title:

[●]



Address of Purchaser:



[●]





Principal Amount of Purchased Subordinated Note:



$[●]









[Purchaser Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATED NOTE


FIRST WESTERN FINANCIAL, INC.
4.25% FIXED-TO-FLOATING RATE Subordinated Note due 2030

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.

THIS SUBORDINATED NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE PAYING AGENCY
AND REGISTRAR AGREEMENT, DATED AS OF NOVEMBER 25, 2020 (THE “PAYING AGENT
AGREEMENT”), BETWEEN FIRST WESTERN FINANCIAL, INC. (THE “COMPANY”) AND UMB BANK
N.A., AS PAYING AGENT AND REGISTRAR, AND IS REGISTERED IN THE NAME OF CEDE & CO
AS NOMINEE OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF DTC. THIS
SUBORDINATED NOTE IS EXCHANGEABLE FOR SUBORDINATED NOTES REGISTERED IN THE NAME
OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE PAYING AGENT AGREEMENT, AND NO TRANSFER OF THIS SUBORDINATED
NOTE (OTHER THAN A TRANSFER OF THIS SUBORDINATED NOTE AS A WHOLE BY DTC TO A
NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE
REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES SPECIFIED IN THE PAYING AGENT
AGREEMENT.

UNLESS THIS SUBORDINATED NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY SUBORDINATED NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
CO, OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS SUBORDINATED NOTE WILL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS SUBORDINATED NOTE WILL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH RESTRICTIONS SET FORTH IN THE PAYING AGENT
AGREEMENT IDENTIFIED HEREIN.

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF THE COMPANY, INCLUDING OBLIGATIONS OF THE COMPANY TO ITS
GENERAL CREDITORS AND SECURED CREDITORS, AND IS UNSECURED.  IT IS INELIGIBLE AS
COLLATERAL FOR ANY EXTENSION OF CREDIT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  IN THE EVENT OF LIQUIDATION ALL HOLDERS OF SENIOR INDEBTEDNESS OF
THE COMPANY SHALL BE ENTITLED TO BE PAID IN FULL WITH SUCH INTEREST AS MAY BE
PROVIDED BY LAW BEFORE ANY PAYMENT SHALL BE MADE ON ACCOUNT OF PRINCIPAL OF OR
INTEREST ON THIS SUBORDINATED NOTE.  AFTER PAYMENT IN FULL OF ALL SUMS OWING TO
SUCH HOLDERS OF SENIOR INDEBTEDNESS, THE HOLDER OF THIS SUBORDINATED NOTE,
TOGETHER WITH THE HOLDERS OF ANY

A-1

--------------------------------------------------------------------------------

OBLIGATIONS OF THE COMPANY RANKING ON A PARITY WITH THE SUBORDINATED NOTES,
SHALL BE ENTITLED TO BE PAID FROM THE REMAINING ASSETS OF THE COMPANY THE UNPAID
PRINCIPAL AMOUNT OF THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID INTEREST
THEREON BEFORE ANY PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR
OTHERWISE, SHALL BE MADE (i) with respect to any obligation that by its terms
expressly is junior in the right of payment to the Subordinated Notes, (ii) with
respect to any indebtedness between the Company and any of its subsidiaries or
affiliates, or (iii) on account OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.

THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $250,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$1,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.  

THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS.  NEITHER THIS
SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

CERTAIN ERISA CONSIDERATIONS:

THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER: (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS,

A-2

--------------------------------------------------------------------------------

OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (II) SUCH PURCHASE OR HOLDING
WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT AVAILABLE UNDER
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.



A-3

--------------------------------------------------------------------------------

No. [●]CUSIP Accredited Investors: 33751L AC9 / US33751LAC90

CUSIP QIBs: 33751L AB1 / US33751LAB18

‌

FIRST WESTERN FINANCIAL, INC.

4.25% FIXED-TO-FLOATING RATE Subordinated Note due 2030

1.Subordinated Notes.  This Subordinated Note is one of an issue of notes of
First Western Financial, Inc., a Colorado corporation (the “Company”),
designated as the “4.25% Fixed-to-Floating Rate Subordinated Notes due 2030”
(the “Subordinated Notes”) issued pursuant to that Subordinated Note Purchase
Agreement, dated as of November 25, 2020, by and among the Company and the
several purchasers of the Subordinated Notes identified on the signature pages
thereto (the “Purchase Agreement”).
2.Payment.  The Company, for value received, promises to pay to Cede & Co., or
its registered assigns, as nominee for the Depository Trust Company (“DTC”), the
principal sum of [●] Dollars (U.S.) ($[●]), plus accrued but unpaid interest on
December 1, 2030 (“Stated Maturity”) and to pay interest thereon (i) from and
including the original issue date (the “Issue Date”) of the Subordinated Notes
to but excluding December 1, 2025 or the earlier redemption date contemplated by
Section 4 of this Subordinated Note, at the rate of 4.25% per annum, computed on
the basis of a 360-day year consisting of twelve 30-day months and payable
semi-annually in arrears on June 1 and December 1 of each year (each payment
date, a “Fixed Rate Interest Payment Date”), beginning June 1, 2021, and (ii)
from and including December 1, 2025 to but excluding the Stated Maturity or the
earlier redemption date contemplated by Section 4 of this Subordinated Note, at
the rate per annum, reset quarterly, equal to the Floating Interest Rate (as
defined below) determined on the Floating Interest Determination Date (as
defined below) of the applicable interest period plus 402 basis points, computed
on the basis of a 360-day year and the actual number of days elapsed and payable
quarterly in arrears (each quarterly period, a “Floating Rate Period”) on March
1, June 1, September 1, and December 1 of each year (each payment date, a
“Floating Rate Interest Payment Date”).  Dollar amounts resulting from this
calculation shall be rounded to the nearest cent, with one-half cent being
rounded up. The term “Floating Interest Determination Date” means the date upon
which the Floating Interest Rate is determined by the Calculation Agent (as
defined below) pursuant to the Three-Month Term SOFR Conventions (as defined
below).  Any payment of principal of or interest on this Subordinated Note that
would otherwise become due and payable on a day which is not a Business Day
shall become due and payable on the next succeeding Business Day, with the same
force and effect as if made on the date for payment of such principal or
interest, and no interest will accrue in respect of such payment for the period
after such day; provided, that in the event that any scheduled Floating Rate
Interest Payment Date falls on a day that is not a Business Day and the next
succeeding Business Day falls in the next succeeding calendar month, such
Floating Rate Interest Payment Date will be accelerated to the immediately
preceding Business Day, and, in each such case, the amounts payable on such
Business Day will include interest accrued to, but excluding, such Business Day.
 Dollar amounts resulting from interest calculations will be rounded to the
nearest cent, with one half cent being rounded upward.  Notwithstanding anything
to the contrary, (i) in the event the Three-Month Term SOFR (as defined below)
is less than zero, the Three-Month Term SOFR shall be deemed to be zero, and
(ii) if a Benchmark Transition Event (as defined below) and its related
Benchmark Replacement Date (as defined below) have occurred and the Benchmark
Replacement (as defined below) is less than zero, then the Benchmark Replacement
shall be deemed to be zero.
(a)The Company shall take such actions as are necessary to ensure that from the
commencement of the initial Floating Rate Period for so long as any of the
Subordinated Notes remain outstanding there will at all times be a Calculation
Agent appointed to calculate Three-Month Term SOFR in respect of each Floating
Rate Period. The calculation of Three-Month Term SOFR for each applicable
Floating Rate Period by the Calculation Agent will (in the absence of manifest
error) be final and binding.

A-4

--------------------------------------------------------------------------------

The Calculation Agent’s determination of any interest rate and its calculation
of interest payments for any period will be maintained on file at the
Calculation Agent’s principal offices, will be made available to any Noteholder
(as defined below) upon request. The Calculation Agent may be removed by the
Company at any time. If the Calculation Agent is unable or unwilling to act as
Calculation Agent or is removed by the Company, the Company will promptly
appoint a replacement Calculation Agent. The Calculation Agent may not resign
its duties without a successor having been duly appointed; provided, that if a
successor Calculation Agent has not been appointed by the Company and such
successor accepted such position within thirty (30) days after the giving of
notice of resignation by the Calculation Agent, then the resigning Calculation
Agent may petition, at the expense of the Company, any court of competent
jurisdiction for the appointment of a successor Calculation Agent with respect
to such series. For the avoidance of doubt, if at any time there is no
Calculation Agent appointed by the Company, then the Company shall be the
Calculation Agent.
(b)An “Interest Payment Date” is either a Fixed Rate Interest Payment Date or a
Floating Rate Interest Payment Date, as applicable.  
(c)The “Floating Interest Rate” means:
(i)initially Three-Month Term SOFR (as defined below).
(ii)Notwithstanding the foregoing clause (i) of this Section 2(c):
(1)If the Calculation Agent determines prior to the relevant Floating Interest
Determination Date that a Benchmark Transition Event and its related Benchmark
Replacement Date (each of such terms as defined below) have occurred with
respect to Three-Month Term SOFR, then the Company shall promptly provide notice
of such determination to the Noteholders and Section 2(d) will thereafter apply
to all determinations, calculations and quotations made or obtained for the
purposes of calculating the Floating Interest Rate payable on the Subordinated
Notes during a relevant Floating Rate Period.
(2)However, if the Calculation Agent determines that a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR, but for any reason the Benchmark Replacement has not been
determined as of the relevant Floating Interest Determination Date, the Floating
Interest Rate for the applicable Floating Rate Period will be equal to the
Floating Interest Rate on the last Floating Interest Determination Date for the
Subordinated Notes, as determined by the Calculation Agent.
(d)Effect of Benchmark Transition Event.  
(i)If the Calculation Agent determines that a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred prior to the Reference Time (as
defined below) in respect of any determination of the Benchmark (as defined
below) on any date, the Benchmark Replacement will replace the then-current
Benchmark for all purposes relating to the Subordinated Notes during the
relevant Floating Rate Period in respect of such determination on such date and
all determinations on all subsequent dates.
(ii)In connection with the implementation of a Benchmark Replacement, the
Calculation Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time.
(iii)The Calculation Agent is expressly authorized to make certain
determinations, decisions and elections under the Subordinated Notes, including
with respect to the use of Three-Month

A-5

--------------------------------------------------------------------------------

Term SOFR as the Benchmark under this Section 2(d).  Any determination, decision
or election that may be made by the Calculation Agent under the terms of the
Subordinated Notes, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date, and any decision to take or refrain from taking any action or any
selection:
(1)will be conclusive and binding absent manifest error;
(2)if made by the Company as the Calculation Agent, will be made in the
Company’s sole discretion;
(3)if made by the Calculation Agent other than the Company, will be made after
consultation with the Company, and the Calculation Agent will not make any such
determination, decision or election to which the Company reasonably objects; and
(4)notwithstanding anything to the contrary in this Subordinated Note or the
Purchase Agreement, shall become effective without consent from the Noteholders
or any other party.
(iv)If the Calculation Agent fails to make any determination, decision or
election that it is required to make under the terms of the Subordinated Notes,
then the Company will make such determination, decision or election on the same
basis as described above.
(v)For the avoidance of doubt, after a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred, interest payable on this
Subordinated Note for the Floating Rate Period will be an annual rate equal to
the sum of the applicable Benchmark Replacement and the spread specified on the
face hereof.
(vi)If the then-current Benchmark is Three-Month Term SOFR, the Calculation
Agent will have the right to establish the Three-Month Term SOFR Conventions,
and if any of the foregoing provisions concerning the calculation of the
interest rate and the payment of interest during the Floating Rate Period are
inconsistent with any of the Three-Month Term SOFR Conventions determined by the
Calculation Agent, then the relevant Three-Month Term SOFR Conventions will
apply.
(vii)As used in this Subordinated Note:
(1)“Benchmark” means, initially, Three-Month Term SOFR; provided that if the
Calculation Agent determines on or prior to the Reference Time that a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement.
(2)“Benchmark Replacement” means the Interpolated Benchmark with respect to the
then-current Benchmark, plus the Benchmark Replacement Adjustment for such
Benchmark; provided that if (a) the Calculation Agent cannot determine the
Interpolated Benchmark as of the Benchmark Replacement Date or (b) the
then-current Benchmark is Three-Month Term SOFR and a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR (in which event no Interpolated Benchmark with respect to
Three-Month Term SOFR shall be determined), then “Benchmark Replacement” means
the first alternative set forth in the order below that can be determined by the
Calculation Agent as of the Benchmark Replacement Date:
a.Compounded SOFR;

A-6

--------------------------------------------------------------------------------

b.the sum of: (i) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (ii) the
Benchmark Replacement Adjustment;
c.the sum of: (i) the ISDA Fallback Rate and (ii) the Benchmark Replacement
Adjustment;
d.the sum of: (i) the alternate rate of interest that has been selected by the
Calculation Agent as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to any industry-accepted
rate of interest as a replacement for the then-current Benchmark for U.S. dollar
denominated floating rate securities at such time and (ii) the Benchmark
Replacement Adjustment.
(3)“Benchmark Replacement Adjustment” means the first alternative set forth in
the order below that can be determined by the Calculation Agent as of the
Benchmark Replacement Date:
a.the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for the applicable
Unadjusted Benchmark Replacement;
b.if the applicable Unadjusted Benchmark Replacement is equivalent to the ISDA
Fallback Rate, then the ISDA Fallback Adjustment;
c.the spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Calculation Agent giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Benchmark with
the applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
floating rate securities at such time.
(4)“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Floating Rate Period,” timing and
frequency of determining rates with respect to each Floating Rate Period and
making payments of interest, rounding of amounts or tenors, and other
administrative matters) that the Calculation Agent decides may be appropriate to
reflect the adoption of such Benchmark Replacement in a manner substantially
consistent with market practice (or, if the Calculation Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Calculation Agent determines that no market practice for use of the
Benchmark Replacement exists, in such other manner as the Calculation Agent
determines is reasonably necessary).
(5)“Benchmark Replacement Date” means the earliest to occur of the following
events with respect to the then-current Benchmark:
a.in the case of clause (a) of the definition of “Benchmark Transition Event,”
the relevant Reference Time in respect of any determination; or
b.in the case of clause (b) or (c) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Benchmark permanently or indefinitely ceases to provide the Benchmark; or

A-7

--------------------------------------------------------------------------------

c.in the case of clause (d) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

For the avoidance of doubt, for purposes of the definitions of Benchmark
Replacement Date and Benchmark Transition Event, references to the Benchmark
also include any reference rate underlying the Benchmark (for example, if the
Benchmark becomes Compounded SOFR, references to the Benchmark would include
SOFR).

For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.

(6)“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
a.if the Benchmark is Three-Month Term SOFR, (i) the Relevant Governmental Body
has not selected or recommended a forward-looking term rate for a tenor of three
months based on SOFR, (ii) the development of a forward-looking term rate for a
tenor of three months based on SOFR that has been recommended or selected by the
Relevant Governmental Body is not complete, or (iii) the Company determines that
use of a forward-looking rate for a tenor of three months based on SOFR is not
administratively feasible;
b.a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;
c.a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark, the central bank for the currency of the
Benchmark, an insolvency official with jurisdiction over the administrator for
the Benchmark, a resolution authority with jurisdiction over the administrator
for the Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or
d.a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark announcing that the Benchmark is no
longer representative.
(7)“Business Day” means any day that is not a Saturday or Sunday and that is not
a day on which banks in the State of Colorado are generally authorized or
required by law or executive order to be closed.  
(8)“Calculation Agent” means the agent (which may be the Company or an Affiliate
of the Company) as may be appointed by the Company to act as Calculation Agent
for the Subordinated Notes prior to the commencement of the Floating Rate Period
to act in accordance with Section 2.

A-8

--------------------------------------------------------------------------------

(9)“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate being established by the Calculation Agent in
accordance with:
a.the rate, or methodology for this rate and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining Compounded
SOFR; provided that:
b.if, and to the extent that, the Calculation Agent determines that Compounded
SOFR cannot be determined in accordance with clause (a) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Calculation Agent giving due consideration to any industry-accepted
market practice for U.S. dollar denominated floating rate securities at such
time.

For the avoidance of doubt, the calculation of Compounded SOFR will exclude the
Benchmark Replacement Adjustment and the spread specified on the face hereof.

(10)“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the then-current Benchmark.
(11)“FRBNY” means the Federal Reserve Bank of New York.
(12)“FRBNY’s Website” means the website of the FRBNY at
http://www.newyorkfed.org, or any successor source.
(13)“Interpolated Benchmark” with respect to the Benchmark means the rate
determined for the Corresponding Tenor by interpolating on a linear basis
between: (1) the Benchmark for the longest period (for which the Benchmark is
available) that is shorter than the Corresponding Tenor and (2) the Benchmark
for the shortest period (for which the Benchmark is available) that is longer
than the Corresponding Tenor.
(14)“ISDA” means the International Swaps and Derivatives Association, Inc. or
any successor thereto.
(15)“ISDA Definitions” means the 2006 ISDA Definitions published by the ISDA or
any successor thereto, as amended or supplemented from time to time, or any
successor definitional booklet for interest rate derivatives published from time
to time.
(16)“ISDA Fallback Adjustment” means the spread adjustment (which may be a
positive or negative value or zero) that would apply for derivatives
transactions referencing the ISDA Definitions to be determined upon the
occurrence of an index cessation event with respect to the Benchmark for the
applicable tenor.
(17)“ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.
(18)“Reference Time” with respect to any determination of the Benchmark means
(a) if the Benchmark is Three-Month Term SOFR, the time determined by the
Calculation Agent

A-9

--------------------------------------------------------------------------------

after giving effect to the Three-Month Term SOFR Conventions, and (b) if the
Benchmark is not Three-Month Term SOFR, the time determined by the Calculation
Agent after giving effect to the Benchmark Replacement Conforming Changes.
(19)“Relevant Governmental Body” means the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) and/or the FRBNY, or a committee
officially endorsed or convened by the Federal Reserve and/or the FRBNY or any
successor thereto.
(20)“SOFR” means the daily secured overnight financing rate published by the
FRBNY, as the administrator of the benchmark, (or a successor administrator) on
the FRBNY’s Website (or such successor’s website).
(21)“Term SOFR” means the forward-looking term rate for the applicable
Corresponding Tenor based on SOFR that has been selected or recommended by the
Relevant Governmental Body.
(22)“Term SOFR Administrator” means any entity designated by the Relevant
Governmental Body as the administrator of Term SOFR (or successor
administrator).
(23)“Three-Month Term SOFR” means the rate for Term SOFR for a tenor of three
months that is published by the Term SOFR Administrator at the Reference Time
for any Floating Rate Period, as determined by the Calculation Agent after
giving effect to the Three-Month Term SOFR Conventions. All percentages used in
or resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one-hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.
(24)“Three-Month Term SOFR Conventions” means any determination, decision or
election with respect to any technical, administrative or operational matter
(including with respect to the manner and timing of the publication of
Three-Month Term SOFR, or changes to the definition of “Floating Rate Period”,
timing and frequency of determining Three-Month Term SOFR with respect to each
Floating Rate Period and making payments of interest, rounding of amounts or
tenors, and other administrative matters) that the Calculation Agent decides may
be appropriate to reflect the use of Three-Month Term SOFR as the Benchmark in a
manner substantially consistent with market practice (or, if the Calculation
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Calculation Agent determines that no market
practice for the use of Three-Month Term SOFR exists, in such other manner as
the Calculation Agent determines is reasonably necessary).
(25)“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.
3.Subordination.
(a)The indebtedness of the Company evidenced by this Subordinated Note,
including the principal and interest on this Subordinated Note, shall be
subordinate and junior in right of payment to the prior payment in full of all
existing claims of creditors of the Company whether now outstanding or
subsequently created, assumed, guaranteed or incurred (collectively, “Senior
Indebtedness”), which shall consist of principal of (and premium, if any) and
interest, if any, on: (i) all indebtedness and obligations of, or guaranteed or
assumed by, the Company for money borrowed, whether or not evidenced by bonds,
debentures, securities, notes or other similar instruments, and including, but
not limited to, all obligations to the Company’s general creditors and secured
creditors; (ii) any deferred obligations of the Company for the payment of the
purchase price of property or assets acquired other than in the ordinary course
of

A-10

--------------------------------------------------------------------------------

business; (iii) all obligations, contingent or otherwise, of the Company in
respect of any letters of credit, bankers’ acceptances, security purchase
facilities and similar direct credit substitutes; (iv) any capital lease
obligations of the Company; (v) all obligations of the Company in respect of
interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products; (vi)
all obligations that are similar to those in clauses (i) through (v) of other
persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise arising from an off-balance sheet guarantee;
(vii) all obligations of the types referred to in clauses (i) through (vi) of
other persons secured by a lien on any property or asset of the Company, and
(viii) in the case of (i) through (vii) above, all amendments, renewals,
extensions, modifications and refundings of such indebtedness and obligations;
except “Senior Indebtedness” does not include (A) the Subordinated Notes, the
Company’s existing 7.25% Fixed-to-Floating Rate Subordinated Notes due December
31, 2026 or its 5.125% Fixed-to-Floating Subordinated Notes Due 2030, which
shall each rank equal in right of payment with the Subordinated Notes; (B) the
Subordinated Notes; (C) any obligation that by its terms expressly is junior to,
or ranks equally in right of payment with, the Subordinated Notes; or (D) any
indebtedness between the Company and any of its subsidiaries or Affiliates.
 This Subordinated Note is not secured by any assets of the Company or any
subsidiary or Affiliate of the Company.  The term “Affiliate(s)” means, with
respect to any Person (as such term is defined in the Purchase Agreement), such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates.
(b)In the event of any liquidation of the Company, holders of Senior
Indebtedness of the Company shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Subordinated Note.  Additionally, in the
event of any insolvency, dissolution, assignment for the benefit of creditors or
any liquidation or winding up of or relating to the Company, whether voluntary
or involuntary, holders of Senior Indebtedness shall be entitled to be paid in
full before any payment shall be made on account of the principal of or interest
on the Subordinated Notes, including this Subordinated Note.  In the event of
any such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to any
indebtedness between the Company and any of its subsidiaries or Affiliates or
(iii) on account of any capital stock.
(c)If there shall have occurred and be continuing (i) a default in any payment
with respect to any Senior Indebtedness or (ii) an event of default with respect
to any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof.  The provisions of this paragraph shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.
(d)Nothing herein shall act to prohibit, limit or impede the Company from
issuing additional debt of the Company having the same rank as the Subordinated
Notes or which may be junior or senior in rank to the Subordinated Notes.  Each
Noteholder, by its acceptance hereof, agrees to and shall be bound by the
provisions of this Section 3.  Each Noteholder, by its acceptance hereof,
further acknowledges and agrees that the foregoing subordination provisions are,
and are intended to be, an inducement and a consideration for each holder of any
Senior Indebtedness, whether such Senior Indebtedness was created or acquired
before or after the issuance of the Subordinated Notes, to acquire and continue
to hold, or to

A-11

--------------------------------------------------------------------------------

continue to hold, such Senior Indebtedness, and such holder of Senior
Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold or in continuing to hold such
Senior Indebtedness.
4.Redemption.
(a)Redemption Prior to Fifth Anniversary.  This Subordinated Note shall not be
redeemable by the Company in whole or in part prior to the fifth anniversary of
the Issue Date, except in the event of: (i) a Tier 2 Capital Event (as defined
below); (ii) a Tax Event (as defined below); or (iii) an Investment Company
Event (as defined below).  Upon the occurrence of a Tier 2 Capital Event, a Tax
Event or an Investment Company Event, subject to Section 4(f) below with respect
to requisite regulatory approvals, the Company may redeem this Subordinated Note
in whole, but not in part, at any time, upon giving not less than ten (10)
calendar days’ notice to the Noteholders at an amount equal to 100% of the
outstanding principal amount being redeemed plus accrued and unpaid interest, to
but excluding the redemption date.  “Tier 2 Capital Event” means the receipt by
the Company of an opinion of counsel to the Company to the effect that there is
a material risk that the Subordinated Note no longer qualifies to be eligible
for treatment as “Tier 2” Capital (as defined by the Federal Reserve) (or its
then equivalent) as a result of a change in law or regulation, or interpretation
or application thereof by any judicial, legislative or regulatory authority that
becomes effective after the Issue Date.  “Tax Event” means the receipt by the
Company of an opinion of counsel to the Company that as a result of any
amendment to, or change (including any final and adopted (or enacted)
prospective change) in, the laws (or any regulations thereunder) of the United
States or any political subdivision or taxing authority thereof or therein, or
as a result of any official administrative pronouncement or judicial decision
interpreting or applying such laws or regulations, there is a material risk that
interest payable by the Company on the Subordinated Notes is not, or within one
hundred twenty (120) days after the receipt of such opinion will not be,
deductible by the Company, in whole or in part, for United States federal income
tax purposes.  “Investment Company Event” means the receipt by the Company of an
opinion of counsel to the Company to the effect that there is a material risk
that the Company is or, within one hundred twenty (120) days after the receipt
of such opinion will be, required to register as an investment company pursuant
to the Investment Company Act of 1940, as amended.
(b)Redemption on or after Fifth Anniversary.  On or after the fifth anniversary
of the Issue Date, subject to Section 4(f) below, this Subordinated Note shall
be redeemable at the option of and by the Company, in whole or in part from time
to time upon any Interest Payment Date, at an amount equal to 100% of the
outstanding principal amount being redeemed plus accrued but unpaid interest, to
but excluding the redemption date, but in all cases in a principal amount with
integral multiples of $1,000.  In addition, on or after the fifth anniversary of
the Issue Date, subject to Section 4(f), the Company may redeem all or a portion
of the Subordinated Notes, at any time upon the occurrence of a Tier 2 Capital
Event, Tax Event or an Investment Company Event.
(c)Partial Redemption.  If less than the then outstanding principal amount of
this Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the Noteholder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders.  For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed, and, for purposes of a redemption processed
through DTC, in accordance with its rules and procedures, as a “Pro Rata
Pass-Through Distribution of Principal.”
(d)No Redemption at Option of Noteholder.  This Subordinated Note is not subject
to redemption at the option of the Noteholder.

A-12

--------------------------------------------------------------------------------

(e)Effectiveness of Redemption.  If notice of redemption has been duly given and
notwithstanding that this Subordinated Note has been called for redemption but
has not yet been surrendered for cancellation, on and after the date fixed for
redemption interest shall cease to accrue on the portion of this Subordinated
Note called for redemption, this Subordinated Note shall no longer be deemed
outstanding with respect to the portion called for redemption and all rights
with respect to the portion of this Subordinated Note called for redemption
shall forthwith on such date fixed for redemption cease and terminate unless the
Company shall default in the payment of the redemption price, except only the
right of the Noteholder to receive the amount payable on such redemption,
without interest.
(f)Regulatory Approvals. Any such redemption shall be subject to receipt of any
and all required federal and state regulatory approvals or non-objections,
including, but not limited to, the consent of the Federal Reserve.  In the case
of any redemption of this Subordinated Note pursuant to paragraphs (b) or (c) of
this Section 4, the Company will give the Noteholder notice of redemption, which
notice shall indicate the aggregate principal amount of Subordinated Notes to be
redeemed, not less than 30 nor more than forty-five (45) calendar days prior to
the proposed redemption date.
(g)Purchase and Resale of the Subordinated Notes. Subject to any required
federal and state regulatory approvals and the provisions of this Subordinated
Note, the Company shall have the right to purchase any of the Subordinated Notes
at any time in the open market, private transactions or otherwise.  If the
Company purchases any Subordinated Notes, it may, in its discretion, hold,
resell or cancel any of the purchased Subordinated Notes.
5.Events of Default; Acceleration.  Each of the following events shall
constitute an “Event of Default”:
(a)the entry of a decree or order for relief in respect of the Company by a
court having jurisdiction in the premises in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, or reorganization law, now or
hereafter in effect of the United States or any political subdivision thereof,
and such decree or order will have continued unstayed and in effect for a period
of ninety (90) consecutive days;
(b)the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;
(c)the Company (i) becomes insolvent or is unable to pay its debts as they
mature, (ii) makes an assignment for the benefit of creditors, (iii) admits in
writing its inability to pay its debts as they mature, or (iv) ceases to be a
bank holding company or financial holding company under the Bank Holding Company
Act of 1956, as amended;
(d)the failure of the Company to pay any installment of interest on any of the
Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of thirty (30) days;
(e)the failure of the Company to pay all or any part of the principal of any of
the Subordinated Notes as and when the same will become due and payable;
(f)the liquidation of the Company (for the avoidance of doubt, “liquidation”
does not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its subsidiaries);

A-13

--------------------------------------------------------------------------------

(g)the failure of the Company to perform any other covenant or agreement on the
part of the Company contained in the Subordinated Notes, and the continuation of
such failure for a period of thirty (30) days after the date on which notice
specifying such failure, stating that such notice is a “Notice of Default”
hereunder and demanding that the Company remedy the same, will have been given,
in the manner set forth in Section 22, to the Company by a Noteholder; or
(h)the default by the Company under any bond, debenture, note or other evidence
of indebtedness for money borrowed by the Company having an aggregate principal
amount outstanding of at least $8,000,000, whether such indebtedness now exists
or is created or incurred in the future, which default (i) constitutes a failure
to pay any portion of the principal of such indebtedness when due and payable
after the expiration of any applicable grace period or (ii) results in such
indebtedness becoming due or being declared due and payable prior to the date on
which it otherwise would have become due and payable without, in the case of
clause (i), such indebtedness having been discharged or, in the case of clause
(ii), without such indebtedness having been discharged or such acceleration
having been rescinded or annulled.

Unless the principal amount of this Subordinated Note already shall have become
due and payable, if an Event of Default described in Section 5(a) or Section
5(b) shall have occurred and be continuing, Noteholders holding not less than
twenty percent (20%) in aggregate principal amount of the Subordinated Notes at
the time outstanding, by notice in writing to the Company, may declare the
principal amount of all outstanding Subordinated Notes to be due and payable
immediately and, upon any such declaration, the same shall become and shall be
immediately due and payable.  The Company waives demand, presentment for
payment, notice of nonpayment, notice of protest, and all other notices.
 Notwithstanding the foregoing, because the Subordinated Notes are required to
qualify for treatment as Tier 2 Capital, upon the occurrence of an Event of
Default other than an Event of Default described in Section 5(a) or
Section 5(b), the Noteholders may not accelerate the Stated Maturity of the
Subordinated Notes and make the principal of, and any accrued and unpaid
interest on, the Subordinated Notes, immediately due and payable.  The Company,
within forty-five (45) calendar days after the receipt of written notice from
any Noteholder of the occurrence of an Event of Default with respect to this
Subordinated Note, shall notify all Noteholders, at their addresses shown on the
Security Register (as defined in Section 14 below), such written notice of Event
of Default, unless such Event of Default shall have been cured or waived before
the giving of such notice as certified by the Company in writing to the
Noteholder or Noteholders who provided written notice of such Event of Default.

6.Failure to Make Payments.  In the event of an Event of Default under
Section 5(c), Section 5(d) or Section 5(e), the Company will, upon demand of the
Noteholders, pay to the Noteholders the amount then due and payable on this
Subordinated Note for principal and interest (without acceleration of this
Subordinated Note in any manner), with interest on the overdue principal and
interest at the per annum rate borne by this Subordinated Note, to the extent
permitted by applicable law.  If the Company fails to pay such amount upon such
demand, the Noteholders may, among other things, institute a judicial proceeding
for the collection of the sums so due and unpaid, may prosecute such proceeding
to judgment or final decree and may enforce the same against the Company and
collect the amounts adjudged or decreed to be payable in the manner provided by
law out of the property of the Company.

Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived by the Noteholders in
accordance with Section 17 hereof, the Company shall not, except as required by
any federal or state governmental agency: (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock; (b) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any indebtedness of the Company that ranks equal with or junior to the
Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated

A-14

--------------------------------------------------------------------------------

Notes, other than (i) any dividends or distributions in shares of, or options,
warrants or rights to subscribe for or purchase shares of, any class of the
Company’s common stock; (ii) any declaration of a non-cash dividend in
connection with the implementation of a shareholders’ rights plan, or the
issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of the Company’s capital stock or the exchange or conversion of
one class or series of the Company’s capital stock for another class or series
of the Company’s capital stock; (iv) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged;
or (v) purchases of any class of the Company’s common stock related to or from
any benefit plans for the Company’s directors, officers or employees or any of
the Company’s dividend reinvestment plans (the foregoing clauses (i) through (v)
are collectively referred to as the “Permitted Dividends”).

7.Affirmative Covenants of the Company.
(a)Notice of Certain Events.  To the extent permitted by applicable statute,
rule or regulation, the Company shall provide written notice to the Noteholder
of the occurrence of any of the following events as soon as practicable, but in
no event later than fifteen (15) Business Days following the Company becoming
aware of the occurrence of such event:
(i)The total risk-based capital ratio, Tier 1 risk-based capital ratio, common
equity Tier 1 risk-based capital ratio or leverage ratio of the Company (but
only to the extent the Company is required to measure and report such ratios on
a consolidated basis under applicable law) or any of the Company’s banking
subsidiaries becomes less than eight percent (8.0%), six percent (6.0%), four
and one-half percent (4.50%) or four percent (4.0%), respectively, as of the end
of any fiscal quarter;
(ii)the Company, or any officer of the Company, becomes subject to any formal,
written regulatory enforcement action (as defined by the applicable regulatory
agency);
(iii)the ratio of non-performing assets to total assets of First Western Trust
Bank (the “Bank”), as calculated by the Company in the ordinary course of
business and consistent with past practices, becomes greater than four percent
(4.0%); or
(iv)there occurs a change in ownership of twenty-five percent (25.0%) or more of
the voting securities of the Company, except as a result of the issuance of
Company common stock.
(b)Payment of Principal and Interest.  The Company covenants and agrees for the
benefit of the Noteholders that it will duly and punctually pay the principal
of, and interest on, this Subordinated Note, in accordance with the terms
hereof.  
(c)Maintenance of Office. The Company will maintain an office or agency in the
State of Colorado, where Subordinated Notes may be surrendered for registration
of transfer or for exchange and where notices and demands to or upon the Company
in respect of the Subordinated Notes may be served.  The Company may also from
time to time designate one or more other offices or agencies where the
Subordinated Notes may be presented or surrendered for any or all such purposes
and may from time to time rescind such designations; provided that no such
designation or rescission will in any manner relieve the Company of its
obligation to maintain an office or agency in the State of Colorado.  The
Company will give prompt written notice to the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.
(d)Corporate Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect: (i) the corporate
existence of the Company; (ii) the existence

A-15

--------------------------------------------------------------------------------

(corporate or other) of each subsidiary; and (iii) the rights (charter and
statutory), licenses and franchises of the Company and each of its subsidiaries;
provided, however, that the Company will not be required to preserve the
existence (corporate or other) of any of its subsidiaries or any such right,
license or franchise of the Company or any of its subsidiaries if the Board of
Directors of the Company determines that the preservation thereof is no longer
desirable in the conduct of the business of the Company and its subsidiaries
taken as a whole and that the loss thereof will not be disadvantageous in any
material respect to the Noteholders.
(e)Maintenance of Properties. The Company will, and will cause each subsidiary
to, cause all its properties used or useful in the conduct of its business to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section will prevent the Company or any
subsidiary from discontinuing the operation and maintenance of any of their
respective properties if such discontinuance is, in the judgment of the Board of
Directors of the Company or of any subsidiary, as the case may be, desirable in
the conduct of its business.
(f)Compliance Certificate.  The Company will deliver to the Noteholders, within
one hundred twenty (120) days after the end of each fiscal year, an Officer’s
Certificate covering the preceding fiscal year, stating whether or not, to the
best of his or her knowledge, the Company is in default in the performance and
observance of any of the terms, provisions and conditions of this Subordinated
Note (without regard to notice requirements or periods of grace) and if the
Company will be in default, specifying all such defaults and the nature and
status thereof of which he or she may have knowledge.
(g)Tier 2 Capital.  Whether or not the Company is subject to consolidated
capital requirements under applicable regulations of the Federal Reserve, if all
or any portion of the Subordinated Notes ceases to be eligible, or there is a
material risk that the Subordinated Note will cease to be eligible, to qualify
as Tier 2 Capital, other than due to the limitation imposed on the capital
treatment of subordinated debt during the five (5) years immediately preceding
the Stated Maturity of the Subordinated Notes, the Company will promptly notify
the Noteholder and thereafter, subject to the Company’s right to redeem the
Subordinated Notes under such circumstances pursuant to the terms of the
Subordinated Notes, if requested by the Company, the Company and the Noteholder
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to be eligible to qualify as
Tier 2 Capital; provided, however, that nothing contained in this Section 7(g)
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event pursuant to Section 4(a) or Section 4(b).
(h)Compliance with Laws.  The Company shall comply with the requirements of all
laws, regulations, orders and decrees applicable to it or its properties, except
for such noncompliance that would not reasonably be expected to have a Material
Adverse Effect (as such term is defined in the Purchase Agreement) on the
Company and its subsidiaries taken as a whole.
(i)Taxes and Assessments.  The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income or upon any of its properties; provided, that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.
(j)Financial Statements; Access to Records.
(i)Not later than forty-five (45) days following the end of each fiscal quarter
for which the Company has not submitted a Consolidated Financial Statements for
Holding Companies

A-16

--------------------------------------------------------------------------------

Reporting Form FR Y-9C to the Federal Reserve, upon request, the Company shall
provide the Noteholders with a copy of the Company’s unaudited parent company
only balance sheet and statement of income (loss) for and as of the end of such
immediately preceding fiscal quarter, prepared in accordance with past practice.
Quarterly financial statements, if required herein, shall be unaudited and need
not comply with GAAP.
(ii)Not later than one hundred twenty (120) days from the end of each fiscal
year, upon request the Company shall provide the Noteholder with copies of the
Company’s audited financial statements consisting of the consolidated balance
sheet of the Company as of the fiscal year end and the related statements of
income (loss) and retained earnings, stockholders’ equity and cash flows for the
fiscal year then ended.  Such financial statements shall be prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved.
(iii)Notwithstanding anything to the contrary, any financial statements filed
with the Securities and Exchange Commission through its Electronic Data
Gathering, Analysis and Retrieval system, the Federal Reserve or any other
regulatory agency that makes such financial statements generally available to
the public shall be deemed to have been provided to the Noteholders.
8.Negative Covenants of the Company.
(a)Limitation on Dividends.  The Company shall not declare or pay any dividend
or make any distribution on capital stock or other equity securities of any kind
of the Company if the Company is not “well capitalized” for regulatory capital
purposes immediately prior to the declaration of such dividend or distribution,
except for Permitted Dividends.
(b)Merger or Sale of Assets.  The Company shall not merge into another entity,
effect a Change in Bank Control (as defined below), or convey, transfer or lease
all or substantially all of its properties and assets to any person, unless:
(i)the continuing entity into which the Company is merged or the person which
acquires by conveyance or transfer or which leases all or substantially all of
the properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and
(ii)immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have happened and be continuing.

“Change in Bank Control” means the sale, transfer, lease or conveyance by the
Company, or an issuance of equity securities by the Bank, in either case
resulting in ownership by the Company of less than 80% of the Bank.

9.Global Subordinated Notes.  

(a)The Subordinated Notes are being issued in the form of one or more Global
Subordinated Notes (each a “Global Subordinated Note”) registered in the name of
The Depository Trust Company or another organization registered as a clearing
agency under the Securities Exchange Act of 1934, as amended

A-17

--------------------------------------------------------------------------------

(the “Exchange Act”), and designated as Depositary by the Company or any
successor thereto (the “Depositary”) or a nominee thereof and delivered to such
Depositary or a nominee thereof.
(b)Notwithstanding any other provision herein, no Global Subordinated Note may
be exchanged in whole or in part for Subordinated Notes registered, and no
transfer of a Global Subordinated Note in whole or in part may be registered, in
the name of any person other than the Depositary for such Global Subordinated
Note or a nominee thereof unless (i) such Depositary advises the Company in
writing that such Depositary is no longer willing or able to properly discharge
its responsibilities as Depositary with respect to such Global Subordinated
Note, and no qualified successor is appointed by the Company within ninety (90)
days of receipt by the Company of such notice, (ii) such Depositary ceases to be
a clearing agency registered under the Exchange Act and no successor is
appointed by the Company within ninety (90) days after obtaining knowledge of
such event, (iii) the Company elects to terminate the book-entry system through
the Depositary or (iv) an Event of Default shall have occurred and be
continuing.  Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) of this Section 9(b), the Company or its agent shall notify the
Depositary and instruct the Depositary to notify all owners of beneficial
interests in such Global Subordinated Note of the occurrence of such event and
of the availability of Subordinated Notes to such owners of beneficial interests
requesting the same.  
(c)If any Global Subordinated Note is to be exchanged for other Subordinated
Notes or canceled in part, or if another Subordinated Note is to be exchanged in
whole or in part for a beneficial interest in any Global Subordinated Note, then
either (i) such Global Subordinated Note shall be so surrendered for exchange or
cancellation as provided in this Section 9 or (ii) the principal amount thereof
shall be reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other
Subordinated Note to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the records of the
Company or, if applicable, the Company’s registrar and transfer agent
(“Registrar”), whereupon the Company or, if applicable, the Registrar, in
accordance with the applicable rules and procedures of the Depositary
(“Applicable Depositary Procedures”), shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its records.
 Upon any such surrender or adjustment of a Global Subordinated Note by the
Depositary, accompanied by registration instructions, the Company shall execute
and deliver any Subordinated Notes issuable in exchange for such Global
Subordinated Note (or any portion thereof) in accordance with the instructions
of the Depositary.  
(d)Every Subordinated Note executed and delivered upon registration of transfer
of, or in exchange for or in lieu of, a Global Subordinated Note or any portion
thereof shall be executed and delivered in the form of, and shall be, a Global
Subordinated Note, unless such Subordinated Note is registered in the name of a
person other than the Depositary for such Global Subordinated Note or a nominee
thereof.
(e)The Depositary or its nominee, as the registered owner of a Global
Subordinated Note, shall be the holder of such Global Subordinated Note for all
purposes under this Subordinated Note, and owners of beneficial interests in a
Global Subordinated Note shall hold such interests pursuant to Applicable
Depositary Procedures.  Accordingly, any such owner’s beneficial interest in a
Global Subordinated Note shall be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Depositary participants.  If applicable, the Registrar shall
be entitled to deal with the Depositary for all purposes relating to a Global
Subordinated Note (including the payment of principal and interest thereon and
the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole holder of the Subordinated Note
and shall have no obligations to the owners of beneficial interests therein.
 The Registrar shall have no liability in respect of any transfers affected by
the Depositary.

A-18

--------------------------------------------------------------------------------

(f)The rights of owners of beneficial interests in a Global Subordinated Note
shall be exercised only through the Depositary and shall be limited to those
established by law and agreements between such owners and the Depositary and/or
its participants.
(g)No holder of any beneficial interest in any Global Subordinated Note held on
its behalf by a Depositary shall have any rights with respect to such Global
Subordinated Note, and such Depositary may be treated by the Company and any
agent of the Company as the owner of such Global Subordinated Note for all
purposes whatsoever.  Neither the Company nor any agent of the Company will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global
Subordinated Note or maintaining, supervising or reviewing any records relating
to such beneficial ownership interests.  Notwithstanding the foregoing, nothing
herein shall prevent the Company or any agent of the Company from giving effect
to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Subordinated Note.

10.Denominations.  The Subordinated Notes are issuable only in registered form
without interest coupons in minimum denominations of $250,000 and integral
multiples of $1,000 in excess thereof.
11.Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.
12.Payment Procedures.  Payment of the principal and interest payable on the
Stated Maturity will be made by check, by wire transfer or by Automated Clearing
House (ACH) transfer in immediately available funds to a bank account in the
United States designated by the Noteholder if such Noteholder shall have
previously provided wire instructions to the Company, upon presentation and
surrender of this Subordinated Note at the Payment Office (as defined in Section
22 below) or at such other place or places as the Company shall designate by
notice to the Noteholders as the Payment Office or the offices of the Registrar,
provided that this Subordinated Note is presented to the Company in time for the
Company to make such payments in such funds in accordance with its normal
procedures.  Payments of interest (other than interest payable on the Stated
Maturity) shall be made by wire transfer in immediately available funds or check
mailed to the registered Noteholder, as such person’s address appears on the
Security Register (as defined below).  Interest payable on any Interest Payment
Date shall be payable to the Noteholder in whose name this Subordinated Note is
registered at the close of business on the fifteenth calendar day prior to the
applicable Interest Payment Date, without regard to whether such date is a
Business Day, except that interest not paid on the Interest Payment Date, if
any, will be paid to the Noteholder in whose name this Subordinated Note is
registered at the close of business on a special record date fixed by the
Company (a “Special Record Date”), notice of which shall be given to the
Noteholder not less than ten (10) calendar days prior to such Special Record
Date.  To the extent permitted by applicable law, interest shall accrue, at the
rate at which interest accrues on the principal of this Subordinated Note, on
any amount of principal or interest on this Subordinated Note not paid when due.
 All payments on this Subordinated Note shall be applied first against interest
due hereunder; and then against principal due hereunder.  The Noteholder
acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Subordinated Note and all interest hereon
shall be pari passu in right of payment and in all other respects to the other
Subordinated Notes.  In the event that the Noteholder receives payments in
excess of its pro rata share of the Company’s payments to the Noteholders of all
of the Subordinated Notes, then the Noteholder shall hold in trust all such
excess payments for the benefit of the holders of the other

A-19

--------------------------------------------------------------------------------

Subordinated Notes and shall pay such amounts held in trust to such other
Noteholders upon demand by such Noteholders.
13.Form of Payment.  Payments of principal and interest on this Subordinated
Note shall be made in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.
14.Registration of Transfer, Security Register.  Except as otherwise provided
herein, this Subordinated Note is transferable in whole or in part, and may be
exchanged for a like aggregate principal amount of Subordinated Notes of other
authorized denominations, by the Noteholder in person, or by its attorney duly
authorized in writing, at the Payment Office.  The Company or the Registrar
shall maintain a register providing for the registration of the Subordinated
Notes and any exchange or transfer thereof (the “Security Register”).  Upon
surrender or presentation of this Subordinated Note for exchange or registration
of transfer, the Company or the Registrar shall execute and deliver in exchange
therefor a Subordinated Note or Subordinated Notes of like aggregate principal
amount, each in a minimum denomination of $250,000 or any amount in excess
thereof which is an integral multiple of $1,000 (and, in the absence of an
opinion of counsel satisfactory to the Company to the contrary, bearing the
restrictive legend(s) set forth hereinabove) and that is or are registered in
such name or names requested by the Noteholder.  Any Subordinated Note presented
or surrendered for registration of transfer or for exchange shall be duly
endorsed and accompanied by a written instrument of transfer in such form as is
attached hereto and incorporated herein, duly executed by the Noteholder or its
attorney duly authorized in writing, with such tax identification number or
other information for each person in whose name a Subordinated Note is to be
issued, and accompanied by evidence of compliance with any restrictive legend(s)
appearing on such Subordinated Note or Subordinated Notes as the Company may
reasonably request to comply with applicable law.  No exchange or registration
of transfer of this Subordinated Note shall be made on or after (i) the
fifteenth (15th) day immediately preceding the Stated Maturity or (ii) the due
delivery of notice of redemption.  
15.Priority.  The Subordinated Notes rank pari passu among themselves and pari
passu, in the event of any insolvency proceeding, dissolution, assignment for
the benefit of creditors, reorganization, restructuring of debt, marshaling of
assets and liabilities or similar proceeding or any liquidation or winding up of
the Company with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes and all Senior Indebtedness.
16.Ownership.  Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving payments of principal and interest
on this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.
17.Waiver and Consent.
(a)Any consent or waiver given by the Noteholder shall be conclusive and binding
upon such Noteholder and upon all future holders of this Subordinated Note and
of any Subordinated Note issued upon the registration of transfer hereof or in
exchange therefor or in lieu hereof, whether or not notation of such consent or
waiver is made upon this Subordinated Note.  No delay or omission of the
Noteholder to exercise any right or remedy accruing upon any Event of Default
shall impair such right or remedy or constitute a waiver of any such Event of
Default or an acquiescence therein. Any insured depository institution which
shall be a Noteholder or which otherwise shall have any beneficial ownership
interest in this Subordinated Note shall, by its acceptance of such Subordinated
Note (or beneficial interest therein),

A-20

--------------------------------------------------------------------------------

be deemed to have waived any right of offset with respect to the repayment of
the indebtedness evidenced thereby.
(b)No waiver or amendment of any term, provision, condition, covenant or
agreement in the Subordinated Notes shall be effective except with the consent
of the Noteholders holding more than fifty percent (50%) in aggregate principal
amount (excluding any Subordinated Notes held by the Company or any of its
Affiliates) of the Subordinated Notes at the time outstanding; provided,
however, that without the consent of each Noteholder of an affected Subordinated
Note, no such amendment or waiver may:  (i) reduce the principal amount of any
Subordinated Note; (ii) reduce the rate of or change the time for payment of
interest on any Subordinated Note; (iii) extend the maturity of any Subordinated
Note; (iv) change the currency in which payment of the obligations of the
Company under the Subordinated Notes are to be made; (v) lower the percentage of
aggregate principal amount of outstanding Subordinated Notes required to approve
any amendment of the Subordinated Notes; (vi) make any changes to Section 5
(Events of Default; Acceleration); Section 6 (Failure to Make Payments); Section
7 (Affirmative Covenants of the Company); Section 8 (Negative Covenants of the
Company) or Section 17 (Waiver and Consent) of the Subordinated Notes that
adversely affects the rights of any Noteholder; or (vii) disproportionately and
adversely affect any of the Noteholders of the then outstanding Subordinated
Notes.  Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the Noteholders to cure any ambiguity,
defect or inconsistency or to provide for uncertificated Subordinated Notes in
addition to or in place of certificated Subordinated Notes, or to make any
change that does not adversely affect the rights of any Noteholder of any of the
Subordinated Notes.  No failure to exercise or delay in exercising, by any
Noteholder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law, except as restricted
hereby.  The rights and remedies provided in this Subordinated Note are
cumulative and not exclusive of any right or remedy provided by law or equity.
 No notice or demand on the Company in any case shall, in itself, entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Noteholders to any
other or further action in any circumstances without notice or demand.  No
consent or waiver, expressed or implied, by the Noteholders to or of any breach
or default by the Company in the performance of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder.  Failure on the part of the Noteholders to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Noteholders of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by the Company.
18.Absolute and Unconditional Obligation of the Company.  No provisions of this
Subordinated Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.
19.Successors and Assigns.  This Subordinated Note shall be binding upon the
Company and inure to the benefit of the Noteholder and its respective successors
and permitted assigns.  The Noteholder may assign all, or any part of, or any
interest in, the Noteholder’s rights and benefits hereunder.  To the extent of
any such assignment, such assignee shall have the same rights and benefits
against the Company and shall agree to be bound by and to comply with the terms
and conditions of the Purchase Agreement as it would have had if it were the
Noteholder hereunder.
20.No Sinking Fund; Convertibility.  This Subordinated Note is not entitled to
the benefit of any sinking fund.  This Subordinated Note is not convertible into
or exchangeable for any of the equity securities, other securities or assets of
the Company or any subsidiary of the Company.

A-21

--------------------------------------------------------------------------------

21.No Recourse Against Others.  No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in respect thereof, will be had against any past,
present or future shareholder, employee, officer, or director, as such, of the
Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the Noteholder and
as part of the consideration for the issuance of this Subordinated Note.
22.Notices.  All notices to the Company under this Subordinated Note shall be in
writing and addressed to the Company at 1900 16th Street, Suite 1200, Denver,
CO, 80202, Attention: Chief Financial Officer, or to such other address as the
Company may notify the Noteholders (the “Payment Office”).  All notices to the
Noteholders shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery. Any notice
given in accordance with the foregoing shall be deemed given when delivered
personally or, if mailed, three (3) Business Days after it shall have been
deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier
(provided next Business Day delivery was requested).
23.Further Issues.  The Company may, without the consent of the Noteholders,
create and issue additional notes having the same terms and conditions of the
Subordinated Notes (except for the Issue Date) so that such further notes shall
be consolidated and form a single series with the Subordinated Notes.  
24.Governing Law; Interpretation.  THIS SUBORDINATED NOTE WILL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.  THIS SUBORDINATED NOTE IS
INTENDED TO MEET THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS
TIER 2 CAPITAL UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE
TERMS HEREOF SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.



A-22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.

FIRST WESTERN FINANCIAL, INC.







By:

Name:



Title:



ATTEST:





Name:

Title:  





A-23

--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to:



(Print or type assignee’s name, address and zip code)





(Insert assignee’s social security or tax I.D. No.)



and irrevocably appoint _______________________ agent to transfer this
Subordinated Note on the books of the Company. The agent may substitute another
to act for him.



Date: Your signature:

(Sign exactly as your name appears on the face of this Subordinated Note)



Tax Identification No:



Signature Guarantee:

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)).



The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.



In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:



CHECK ONE BOX BELOW:

◻(1)acquired for the undersigned’s own account, without transfer;

◻(2)transferred to the Company;

◻(3)transferred in accordance and in compliance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”);

◻(4)transferred under an effective registration statement under the Securities
Act;

◻(5)transferred in accordance with and in compliance with Regulation S under the
Securities Act;

A-24

--------------------------------------------------------------------------------

◻(6)transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act);

◻(7)transferred to an “accredited investor” (as defined in Rule 501(a)(4) under
the Securities Act), not referred to in item (6) that has been provided with the
information designated under Section 4(d) of the Securities Act of 1933; or

◻(7)transferred in accordance with another available exemption from the
registration requirements of the Securities Act.

Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any person other than the registered holder
thereof; provided, however, that if box (5), (6), (7) or (8) is checked, the
Company may require, prior to registering any such transfer of this Subordinated
Note, in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act such as the exemption
provided by Rule 144 under such Act.

Signature:



Signature Guarantee:

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-l5).

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.



The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.



Date: Signature:







A-25

--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL

[Attached]





A-26

--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX A

Required Waiver Disclosure

Stifel, Nicolaus & Company, Incorporated (“Stifel”) is a broker dealer affiliate
of KBW.  On December 6, 2016, a final judgment (the “Judgment”) was entered
against Stifel by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the U.S. Securities & Exchange Commission (the “SEC”) in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006.  As a result of the Judgment: (i) Stifel is
required to cease and desist from committing or causing any violations and any
future violations of Section 17(a)(2) and 17(a)(3) of the Securities Act; and
(ii) Stifel and a former employee were jointly liable to pay disgorgement and
prejudgment interest of $2.5 million.  Stifel was also required to pay a civil
penalty of $22.0 million, of which disgorgement and civil penalty Stifel was
required to pay $12.5 million to the school districts involved in this matter.



Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act.



A copy of the Judgment is available on the SEC’s website at:
https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.



--------------------------------------------------------------------------------